UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June28, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10233 MAGNETEK,INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (262)783-3500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value Preferred Stock Purchase Rights New York Stock Exchange New York Stock Exchange Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the Registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer[] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant, based on the closing price of $2.23 per share as reported by the New York Stock Exchange, on December 26, 2008 (the last business day of the Company’s most recently completed second fiscal quarter), was $67,860,920.Shares of common stock held by each executive officer and director have been excluded since such persons may be deemed affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the Registrant’s Common Stock, as of August 7, 2009, was 30,941,621 shares. 1 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Magnetek, Inc. 2009 Annual Report for the fiscal year ended June 28, 2009 (the “2009 Annual Report”) are incorporated by reference into Parts I and II of this Form 10-K.With the exception of those portions that are expressly incorporated by reference into this Form 10-K, the 2009 Annual Report is not deemed as filed as part of this Form 10-K.Portions of the Magnetek,Inc. definitive Proxy Statement to be filed with the Securities and Exchange Commission within 120days after the close of the fiscal year ended June28, 2009 are incorporated by reference into PartIII of this Form 10-K. MAGNETEK,INC.
